DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
 
Response to Arguments
Applicant's arguments filed 08/16/2021 have been fully considered but they are not persuasive.
	Applicant argues that the rationale for the combination of Cornish and Pavlyak is ineffective because the coil of Cornish can already be partially extended axially or bent into a curve. This argument takes a portion of the rationale out of context and ignores the fact that the interlocking provides limited axial movement between adjacent coils and prevents disengagement of adjacent coils.
	Applicant argues that the rationale for the combination of Cornish and Pavlyak is ineffective because “there is no reason proffered as to why a tube would be preferable to a non-tube coil”. This argument ignores the fact that the rejection does not rely upon Pavlyak to teach a tube. Cornish is relied upon to teach a tubular body.
	Applicant argues that “the Official Action’s position appears to be premised on replacing only a portion of Cornish’s coil with a tube” and that there is no explanation as to why only that portion of the . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 4, 7-9, 11, 13, and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over US 8100837, hereinafter Cornish, in view of US 4724596, hereinafter Pavlyak.
Regarding claim 1, Cornish teaches a guide wire (guidewire 20) comprising: an elongated core member (distal member 22); a coil located so as to cover a periphery of the core member (proximal portion of coil 25, see annotated figure 3 below); and a tubular body located so as to cover a periphery of a distal portion of the core member (distal portion of coil 25, see annotated figure 3 below), wherein the tubular body is formed using a belt-shaped member wound in a spiral shape (coil 25 is a spiral), and wherein the coil extends further proximally than the tubular body (proximal portion of coil 25 extends further proximally than the distal portion of coil 25, see annotated figure 3 below).

    PNG
    media_image1.png
    369
    885
    media_image1.png
    Greyscale

	Cornish does not teach side portions of the belt-shaped member adjacent to each other in a longitudinal axis direction of the core member engage with each other, a first side portion of the side portions is bent toward a distal side of the guidewire, and a second side portion of the side portions is bent toward a proximal side of the guidewire.
	However, Pavlyak teaches a belt-shaped member wound in a spiral shape (helix 17) such that side portions of the belt-shaped member adjacent to each other in a longitudinal axis direction of the core member engage with each other (Figs. 2 and 3, portions 2A), a first side portion of the side portions is bent toward a distal side, and a second side portion of the side portions is bent toward a proximal side (Figs. 2 and 3 show that portions 2A are bent toward opposite directions).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the coil and tubular body of Cornish (Cornish’s coil 25) such that side portions of the belt-shaped member adjacent to each other in a longitudinal axis direction of the core member engage with each other, a first side portion of the side portions is bent toward a distal side of the guidewire, and a second side portion of the side portions is bent toward a proximal side of the guidewire, as taught by Pavlyak, in order to have an interlocked tube that provides limited axial 
	Regarding claim 2, Cornish and Pavlyak teach the guidewire according to claim 1, wherein a frictional force is generated between portions of the side portions (Examiner’s note: the active verbiage is being interpreted as functional language, and the side portions at 2A in Pavlyak would generate frictional force between them) and a clearance between the side portions is disposed adjacent to the portions of the side portions between which the frictional force is generated in the longitudinal axis direction (Pavlyak Figs. 2 and 3 show clearances/empty spaces adjacent to the bent side portions of the metal strip forming helix 17).
Regarding claim 4, Cornish and Pavlyak teach the guidewire according to claim 1, further comprising: a wire rod wound around an outer peripheral side of the belt-shaped member (Pavlyak, Fig. 3, springy wire helix 25, Col. 3 lines 30-38).
Regarding claim 7, Cornish and Pavlyak teach the guide wire according to claim 1, wherein: the core member, a proximal end of the tubular body, and a distal end of the coil are fixed to one another at a first portion of the guide wire (Cornish, intermediate location for solder, Col. 3 lines 64-66, see annotated figure 3 above); the core member and a distal end of the tubular body are fixed to one another at a second portion of the guide wire distal to the first portion (Cornish, rounded plug 26, Col. 3 line 66 to Col. 4 line 3, see annotated figure 3 above); and the core member and a proximal end of the coil are fixed to one another at a third portion of the guide wire proximal to the first portion (Cornish, proximal location for solder, Col. 3 lines 64-66, see annotated figure 3 above).
Regarding claim 8, Cornish teaches a guide wire (guidewire 20) comprising: an elongated core member (distal member 22); and a tubular body located so as to cover a periphery of a distal portion of the core member (distal portion of coil 25, see annotated Fig. 3 above); and a coil covering a periphery of a portion of the core member proximal to the distal portion of the core member (Cornish, proximal 
Cornish does not teach side portions of the belt-shaped member adjacent to each other in a longitudinal axis direction of the core member engage with each other, a first side portion of the side portions is bent toward a distal side of the guide wire, and a second side portion of the side portions is bent toward a proximal side of the guide wire.
However, Pavlyak teaches a belt-shaped member wound in a spiral shape (helix 17) such that side portions of the belt-shaped member adjacent to each other in a longitudinal axis direction of the core member engage with each other (Figs. 2 and 3, portions 2A), a first side portion of the side portions is bent toward a distal side, and a second side portion of the side portions is bent toward a proximal side (Figs. 2 and 3 show that portions 2A are bent toward opposite directions).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the coil and tubular body of Cornish (Cornish’s coil 25) such that side portions of the belt-shaped member adjacent to each other in a longitudinal axis direction of the core member engage with each other, a first side portion of the side portions is bent toward a distal side of the guidewire, and a second side portion of the side portions is bent toward a proximal side of the guidewire, as taught by Pavlyak, in order to have an interlocked tube that provides limited axial movement between adjacent coils to enable the tube to be partially extended axially or to be bent in a curve, and prevent disengagement of adjacent coils (Pavlyak, Col. 1 lines 20-23 and 45). 
Regarding claim 9, Cornish and Pavlyak teach the guide wire of claim 8, wherein: the ore member and a distal end of the tubular body are fixed to one another at a second portion of the guide wire distal to the first portion (Cornish, rounded plug 26, Col. 3 line 66 to Col. 4 line 3, see annotated 
Regarding claim 11, Cornish and Pavlyak teach the guide wire according to claim 8, wherein a frictional force is generated between portions of the side portions (Examiner’s note: the active verbiage is being interpreted as functional language, and the side portions at 2A in Pavlyak would generate frictional force between them) and a clearance between the side portions is disposed adjacent to the portions of the side portions between which the frictional force is generated in the longitudinal axis direction (Pavlyak Figs. 2 and 3 show clearances/empty spaces adjacent to the bent side portions of the metal strip forming helix 17).
Regarding claim 13, Cornish and Pavlyak teach the guide wire according to claim 8, further comprising: a wire rod wound around an outer peripheral side of the belt-shaped member (Pavlyak, Fig. 3, springy wire helix 25, Col. 3 lines 30-38).
Regarding claim 21, Cornish and Pavlyak teach the guide wire according to claim 1, wherein the first side portion and the second side portion are interposed, in a radial direction of the core member, between a portion of the belt-shaped member located radially outward of the portions and a portion of the belt-shaped member located radially inward of the side portions (Pavlyak, Figs. 2 and 3, bent side portions at 2A have unbent portions of metal strip located on both sides in a radial direction).
Regarding claim 22, Cornish and Pavlyak teach the guide wire according to claim 8, wherein the first side portion and the second side portion are interposed, in a radial direction of the core member, between a portion of the belt-shaped member located radially outward of the portions and a portion of the belt-shaped member located radially inward of the side portions (Pavlyak, Figs. 2 and 3, bent side portions at 2A have unbent portions of metal strip located on both sides in a radial direction).

Regarding claim 24, Cornish and Pavlyak teach the guide wire according to claim 8, wherein the first side portion and the second side portion form, in an axial cross-section of the guide wire, respective C-shaped which face in opposite directions (Pavlyak, see Figs. 2 and 3).

Claims 5 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Cornish in view of Pavlyak as applied to claims 1 and 8 above, and further in view of US 5,465,733, hereinafter Hinohara.
Regarding claim 5, Cornish and Pavlyak do not teach wherein the distal portion of the core member is flat-plate shaped.
However, Hinohara teaches a guide wire wherein a distal portion of a core member is flat-plate shaped (Col. 5, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide wire of Cornish and Pavlyak such that the distal portion of the core member is flat-plate shaped, as taught by Hinohara, in order to have an extremely flexible distal end on the guide wire to reduce its bending stiffness without reducing its tensile strength (Hinohara, Col. 5, lines 25-29).
Regarding claim 14, Cornish and Pavlyak do not teach wherein the distal portion of the core member is flat-plate shaped.
However, Hinohara teaches a guide wire wherein a distal portion of a core member is flat-plate shaped (Col. 5, lines 25-29).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the application was effectively filed to modify the guide wire of Cornish and Pavlyak such that the distal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEIRDRE MADELEINE WILLGOHS whose telephone number is (571)270-7456. The examiner can normally be reached M-F 7:30a-4:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor, II can be reached on (571) 272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L CERIONI/               Primary Examiner, Art Unit 3791